Citation Nr: 0106965	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits, 
calculated in the amount of $14,508.00, to include the issue 
of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  
His appeal ensues from an April 1999 determination of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can proceed 
further in adjudicating the veteran's claim.  The RO in this 
case certified for appeal the issue of whether the veteran is 
entitled to a waiver of recovery of the overpayment at issue.  
However, for the reasons explained below, the Board has 
recharacterized the issue to include the issue of whether the 
overpayment at issue was properly created.

The veteran served on active duty from June 1944 to May 1946.  
After his discharge from active duty, he received VA pension 
benefits intermittently until February 1985, at which time 
the RO terminated his benefits.  In March 1993, the veteran 
filed another application for VA pension benefits, which the 
RO granted in July 1993, effective from March 29, 1993.  From 
1993 to 1998, the veteran received these benefits.  In 
December 1998, the RO informed the veteran by letter that it 
was terminating these benefits, effective February 1995, 
because it had received evidence showing that the veteran's 
family income or net worth had changed.  The RO explained 
that the evidence established that the veteran's spouse had 
received wages of $8,764.41 in 1995, $10,859.38 in 1996, and 
$6,505.80 in 1997, which exceeded the applicable income 
limits for receiving VA pension benefits.  The RO notified 
the veteran that as a result of the termination of his VA 
pension benefits, an overpayment had been created.

In January 1999, the veteran submitted a written statement 
indicating that all of the wages earned by his spouse during 
the years at issue had been used to pay dental, medical and 
optometry expenses.  In the same letter, the veteran 
requested a waiver of recovery of the overpayment based on 
the fact that he would suffer financial hardship if he were 
required to repay the debt.  In April 1999, the Committee 
denied the veteran's request, and in April 1999, the RO 
notified the veteran that he did not qualify for a waiver of 
the $14,508.00 overpayment.  This appeal ensues from the 
Committee's April 1999 decision.  

In certain circumstances, medical expenses may be excluded 
from annual income in determining entitlement to VA pension 
benefits.  See 38 C.F.R. 
§ 3.272(g) (2000).  Thus, by asserting in January 1999 that 
his spouse's wages were used to pay medical expenses, the 
veteran was in essence claiming that the creation of the 
overpayment at issue, or at least a portion thereof, was 
improper.  The United States Court of Appeals for Veterans 
Claims (Court) has held that it is improper to adjudicate an 
application for waiver without first deciding an appellant's 
challenge to the lawfulness of the debt asserted.  Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  (Although the 
Court's holding in Schaper pertained to an overpayment under 
the loan guaranty program, the Board finds it equally 
persuasive with regard to overpayments created under other VA 
programs.)  In light of the fact that the veteran's January 
1999 written statement pertains not only to the waiver issue, 
but constitutes a challenge to the lawfulness of the debt 
asserted, and the RO has not initially considered this 
challenge, it is incumbent for the RO, on REMAND, to address 
the creation issue.  

When deciding the creation issue, the RO should first explain 
how it calculated the amount of the overpayment at issue and 
associate with the claims file its calculations in writing.  
The RO should then write the veteran and request him to 
submit financial statements reflecting, in part, family 
income received, and medical expenses paid, from 1995 to 
1998.  The letter should include a reminder to the veteran 
that the RO has twice requested this information and that the 
veteran's continued failure to cooperate with the RO in 
developing this claim might result in the denial thereof.  

Finally, during the pendency of this appeal, a bill was 
passed that amplifies the VA's duty to assist a claimant in 
the development of his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  To date, the 
RO has not yet considered the veteran's claim pursuant to, or 
undertaken any additional development required by, the 
Veterans Claims Assistance Act of 2000.  

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran in 
writing and request him to complete 
financial statements reflecting family 
income received, and medical expenses 
paid, from 1995 to 1998.  The RO should 
advise the veteran that the veteran's 
continued failure to cooperate in 
developing his claim might result in the 
denial thereof.

2.  The RO should then adjudicate whether 
the overpayment at issue was properly 
created.  In so doing, the RO should 
review all pertinent information of 
record, indicate the amount of the 
overpayment at issue, explain how the 
amount of the indebtedness at issue was 
derived, and associate with the claims 
file its calculations in writing. 

3.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

4.  In the event that an overpayment 
remains, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran may submit additional evidence in 
support of his appeal; however, he is not required to act 
unless otherwise notified.  Kutscherousky v. West, 12 Vet. 
App. 369, 373 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




